Citation Nr: 1640013	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  09-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals, right knee trauma with arthritis, prior to August 31, 2007. 
 
2.  Entitlement to an evaluation in excess of 20 percent for residuals, right knee trauma with arthritis, from August 31, 2007. 
 
3.  Entitlement to an evaluation in excess of 10 percent for right knee instability. 
 
4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1973. 

This matter came to the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, continued the 10 percent rating for residuals, right knee trauma with arthritis.  A 20 percent rating for residuals, right knee trauma with arthritis, was also granted effective August 31, 2007, by virtue of the Board's April 2012 decision.  The Board also denied a rating in excess of 10 percent prior to August 31, 2007.  (Both of these determinations are subject to the Court's remand as indicated below).  The Board has recharacterized the issues on the cover page to accurately reflect this procedural history. 

Also, during the pendency of the appeal, in December 2008, the RO assigned a separate 10 percent rating for "lateral instability in the right knee," effective March 4, 2007.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board, and the issues before the Board are as listed on the title page.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  The Board then remanded the claims for further development in December 2009. 

In April 2012, the Board: (1) denied the Veteran's claim for an evaluation in excess of 10 percent for residuals, right knee trauma with arthritis, prior to August 31, 2007; (2) granted a 20 percent evaluation for residuals, right knee trauma with arthritis, from August 31, 2007; (3) denied an evaluation in excess of 10 percent for right knee instability; (4) granted a 20 percent evaluation for residuals of fracture, dislocation of right ankle with traumatic arthritis, prior to June 3, 2010; (5) denied an evaluation in excess of 20 percent for residuals of fracture, dislocation of right ankle with traumatic arthritis, from June 3, 2010; and (6) remanded the issues of entitlement to service connection for a left ankle disability, a left knee disability, and a right foot disability pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that while the RO subsequently issued a statement of the case in May 2012 as to the issues enumerated in (6) above, the Veteran did not perfect a timely appeal.  As such those issues are not before the Board for consideration. 

In any event, the Veteran appealed the Board's April 2012 decision, and the United States Court of Appeals for Veterans Claims (Court) by a November 2012 Order granted a October 2012 Joint Motion for Partial Remand (Joint Motion) vacating that portion of the Board's decision which denied a rating in excess of 10 percent prior to August 31, 2007, right knee trauma with arthritis; granted a rating of 20 percent, but no higher, from August 31, 2007, for right knee trauma with arthritis; and denied a rating in excess of 10 percent for right knee instability, all with regard to whether the record had raised the issue of entitlement to TDIU.  With respect to the TDIU issue, in particular, the JMR noted that the Board had erred in not adequately addressing the relevant evidence as to the Veteran's employability and whether it raised the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451-52 (2009). 

The JMR also specifically noted that the Veteran was not pursing claims for higher rating for residuals of a right ankle fracture for the periods prior to, and from June 3, 2010, and that those issues were otherwise affirmed. 

The November 2012 Court Order remanded to the Board the issues on the title page consistent with the instructions of the Joint Motion.  In May 2013 and again in March 2015, the Board remanded those issues for additional development.





The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 31, 2007, the Veteran demonstrated painful right knee flexion to 120 degrees and full extension to zero degrees.
 
2.  Since August 31, 2007, the Veteran has not demonstrated right knee flexion limited to 15 degrees or right knee extension limited to 20 degrees, even considering complaints of pain.

3.  During the appeal period, the Veteran has demonstrated no more than slight right knee instability; subluxation was not shown.


CONCLUSIONS OF LAW

1.  Prior to August 31, 2007, the criteria for a rating in excess of 10 percent for residuals of right knee trauma with arthritis based on limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015)

2.  Since August 31, 2007, the criteria for a rating in excess of 20 percent for residuals of right knee trauma with arthritis based on limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015)

3.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for service-connected instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in April 2007.

Additionally, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records, SSA records, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the AOJ obtained ongoing VA treatment records and readjudicated the right knee increased ratings claims in a March 2016 supplemental statement of the case based on all of the evidence of record, including April 2014 and September 2014 VA examinations not previously considered.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issues to the Veteran, and the Veteran testified as to treatment history, symptomatology, and functional impairment associated with his service-connected condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims for higher ratings, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board is cognizant of the Court's recent decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), which found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Despite that holding, the Board finds that remand for a new examination is not necessary for several reasons.  

Initially, while the most recent VA examination in September 2014 did not include all of the foregoing testing, it showed full range of right knee motion, without pain and without additional limitation following repetitions.  The Veteran also denied flare-ups, and he has not complained of a worsening since the September 2014 examination.  Furthermore, ongoing VA treatment notes dating through January 2016 show that the Veteran has been increasingly active and even with weight-bearing activities does not complain of symptoms.  On the contrary, despite his October 2009 testimony of problems bearing weight, the record shows that the Veteran has walked for exercise regularly throughout the appeal period and, in March 2015, he reported that he golfs - notably, a weight-bearing activity - about once a week and that when he golfs, he has "no pain" and has complete relief.  In September 2015, he was still golfing regularly and his activity level was stable.  The Board also notes that the Veteran's left lower extremity is not undamaged, as the Veteran has ongoing bilateral foot, knee, and hip problems documented in the record.  Finally, with regard to active versus passive motion, the Board observes that a June 2010 VA examiner found that, except as otherwise noted, there were no changes in active or passive range of motion.  

Thus, in light of essentially normal findings on the September 2014 VA examination, an absence of evidence of worsening since that time, and ongoing VA treatment notes dated through January 2016 demonstrating the Veteran's functioning, the Board finds that remand for an additional examination in light of Correia is not necessary, as the record does not suggest that such an examination would produce different findings or support entitlement to a higher rating.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Veteran is seeking higher ratings for his service-connected right knee disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees. 

Normal flexion and extension of the knee is from zero degrees to 140 degrees.  38 C.F.R. § 4.71 , Plate II.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Additionally, VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-5259 for cartilage impairment.  Essentially, those opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

Historically, in an April 1974 rating decision, service connection was established for residuals of a right knee trauma with instability.  A 10 percent rating was assigned under Diagnostic Code 5257.  A May 2006 rating decision recharacterized the disability as residuals of a right knee trauma with instability and arthritis.  The 10 percent rating under Diagnostic Code 5257 was confirmed and continued.  The December 2008 rating decision "granted" service connection or right knee instability, but that aspect of the Veteran's right knee disability was already service-connected and, in fact, the compensable rating previously assigned was made under the diagnostic code for instability.  Nevertheless, overall, the Veteran was assigned separate 10 percent ratings for (1) residuals of a right knee trauma under Diagnostic Code 5260 (impairment of flexion) and (2) right knee instability associated with residuals of right knee trauma with arthritis under Diagnostic Code 5257.  It would be more accurate to state that a separate 10 percent rating was separately assigned or "granted" for the right knee arthritis based on limited/painful flexion.  In any event, a May 2012 rating decision awarded a higher 20 percent rating for right knee arthritis, effective August 31, 2007.

In conjunction with the claim for higher ratings, the Veteran has been examined several times and pertinent medical records have been received. 

In April 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had constant pain, which he rated as 8.5 out of 10 on a scale from 1-10 with 10 being worse.  He indicated that he had shooting pain 1-4 times a day which occurred bilaterally.  The Veteran related that he could walk 1/4 to 1/2 of a block.  He did not do house or yard work, but engaged in internet marketing from his home.  He reported that he could stay seated 10-20 minutes at a time.  Physical examination revealed that the Veteran was in no apparent distress.  He walked with an antalgic gait, favoring his right knee, and using a cane on the same side.  He did not use any medical orthotics.  He was not using his usual prescribed pressure stockings.  On the right knee, there was a mainly horizontal, but curvilinear scar across the anterior-inferior patella that was 20 centimeters in length by 1 centimeter in width.  It was mildly hyperpigmented brown, but it was very stable, nontender, and moved freely.  The extension of the knee was to zero degrees with no pain.  The Veteran had flexion to 120 degrees, with pain at that end range.  There was crepitus with patellar grind.  The knee was overall stable to varus/valgus, anterior drawer, and McMurray.  Strength was normal at 5/5.  Sensory was normal with reflexes diminished bilaterally at 1+.  There was no change in active or passive range of motion during repeat testing, and no additional losses of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnosis was right knee with a history of avulsion fracture status post surgery for repair.

An August 31, 2007 magnetic resonance imaging (MRI) revealed a tear of the posterior horn and body of the medial meniscus along with moderately severe osteoarthritis of the patellofemoral compartment and a small Bakers cyst. 

In November 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported having constant right knee pain at the 8.5 level previously described.  He did not wear a knee brace.  He reported having occasional swelling.  He also described having a sensation of weakness in his legs, but he did not fall.  His knee would pop on a regular basis.  The Veteran related that he had used a cane for the past 5-6 years and he could not walk more than 1 block.  The examiner noted that other than walking his dog, the Veteran indicated that he was a "shut-in."  He did not drive, but was capable of caring for his own personal needs.  The prior MRI was noted.  Physical examination revealed that the Veteran was able to flex the knee from zero to 120 degrees with pain at each end range.  There was patellar crepitus and a positive patellar apprehension test.  There was some slight laxity of the medial collateral ligament on the right.  The knee was otherwise stable.  There was no swelling of the knee and no tenderness.  There was a 19 centimeter curvilinear scar below the knee extending from the lateral aspect to medial aspect of the leg. The scar was well healed. It was 5 millimeters wide.  It was not tender or inflamed.  There was a slight degree of pigmentation.  The diagnosis was right knee meniscus tear and arthritis; status post avulsion fracture of the right knee.  The examiner indicated that at this point in time, the Veteran had evidence of a tear of the posterior horn and body of the medial meniscus as well as moderate osteoarthritis of the patellofemoral compartment.  The Veteran clearly did have some patellar chondromalacia.  There was some limitation of motion of the knee and there was also slight laxity of the lateral collateral ligament.  There was no change in active or passive range of motion during repeat motion testing, and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

March 2009 VA records showed that the Veteran complained of a painful and unsteady right knee.  In addition, he indicated that the right knee locked. 

Thereafter, the Veteran testified at a Board hearing in October 2009.  The Veteran reported that he used a cane for walking.  He related that he experiences flare-ups where his right knee would lock, click, and pop.  He also indicated that he fell twice per year.  He stated that his pain was at the 8.5 to 10 level and that he was taking Lyrica for relief.  He reported that he had problems with weight-bearing as well as swelling.  He discussed his difficulty to navigating stairs and moving in general, relating that the pain could be excruciating.  The Veteran stated that he medically retired due to a lot of things, including his right knee. 

In June 2010, the Veteran was afforded a VA examination.  The Veteran described having snapping and popping of the right knee and that it was unstable.  The Veteran stated that he had to be careful going up and down stairs, leading with the right leg.  He also reported having flare-ups.  He indicated that he had a dull, numbing type of sensation on flare-ups that could last 2 and 1/2 to 3 days which were only tolerable with Lyrica.  Physical examination revealed an extension lag of 10 degrees; the Veteran was unable to get to 10 degrees.  He could flex to 115.  The Veteran reported that it was painful throughout motion with clicking, popping, and crepitus.  However, the knee itself was stable.  Overall strength was 5/5 in the right lower extremity.  There was no change in active or passive range of motion during repeat motion testing, and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Across the anterior surface of the right knee, coursing from medial to lateral, there was a 20 by 1 centimeter scar that was mildly hyperpigmented brown.  It was stable with no ulceration or breakdown.  It was flat without inflammation, edema, or keloid formation.  There was no induration, inflexibility, or limitation of motion or impairment of function due to the scar.  The prior MRI was reviewed.  The diagnosis was right medial meniscus tear, internal derangement with limited extension.  Later, also in June 2010, the examiner reviewed the claims file and indicated that there were no changes to the examination report.

In October 2013, the Veteran underwent a General Medical examination during which his right knee was examined.   He reported constant chronic bilateral knee pain, rated as 4-5/10 on a daily basis.  He further reported popping, occasional grinding, and stated that his knee will give out on him, with near falls probably 2-3 times a year.  He stated that it happens to both knee joints.  He also reported bilateral swelling, with the right worse than left, though no erythema was noted on examination.  Regarding flare-ups, he stated he has flare-ups on average three to five times per week, which are precipitated by physical activity and last on average for several hours.   

On range of motion testing, the Veteran exhibited right knee flexion to 115 degrees, with objective evidence of painful motion at five degrees.  Right knee extension was limited to five degrees without evidence of painful motion.  The Veteran was able to perform repetitive-use testing without any additional limitation of motion. Stability testing was normal.  The examiner noted functional loss in the form of disturbance of locomotion; interference with sitting, standing, and weight-bearing; and, popping/crepitus that increases with movement.  There also was a history of meniscal tear with frequent episodes of joint pain, but no evidence or history of patellar subluxation or dislocation.  Regarding functional impact, the Veteran stated that he cannot walk farther than 1/2 a mile, is limited to 30 minutes of standing, and 1 hour of sitting.  He further reported that he can no longer bend, stoop, or kneel due to his bilateral knee conditions.  Regarding activities of daily living, he is able to dress himself, shower, and toilet with no assistance, but is unable to perform sweeping or mopping around the house.  He also has a very hard time climbing stairs due to balance issues and loss of strength in the lower extremities.  He reported that he used to be an avid gardener but has had to cut that down.  He is also no longer able to walk as far due to his knee pain.

In response to specific questions posed, the examiner reiterated that no subluxation or lateral instability was found examination, therefore no severity rating was given.  However, the examiner noted that the Veteran's semilunar cartilage is considered torn or dislocated and that the dislocation is accompanied by frequent episodes of joint pain per the Veteran's report.  However, the Veteran did not indicate any episodes of joint swelling or joint locking.  The examiner also noted that there was no evidence of impairment of the tibia/fibula, though there is evidence of a moderate ankle disability (which is a separately rated service-connected condition).  Finally, regarding additional limitations during flare-ups, the examiner noted the Veteran's report of flexion limited to 90 degrees, with no additional limitation in extension. 

In April 2014, the Veteran underwent further VA examination of his right knee.  The Veteran reported constant popping, grinding, and giving out of both knees, with the right knee being much worse than the left.  He reported constant use of a knee brace for stability.  However, he did not report flare-ups.  On range of motion testing, right knee flexion was to 110 degrees with pain from 90 degrees.  Extension was full with no evidence of painful motion.  The examiner noted functional loss in the form of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was full muscle strength and stability testing was normal.  The examiner noted no history of patellar subluxation/dislocation, but did note the meniscal tear with episodes of locking and pain.  There was also a right knee scar, but the examiner noted it was not painful, unstable, or covering an area of 39 square centimeters.   The examiner noted that x-rays showed arthritis but not patellar subluxation.  Regarding functional impairment, the examiner noted that the Veteran would be able to stand or walk for a total of no more than one or two hours in a day due to pain.  He would further need to stay on even terrain, and would be unable to squat or kneel.

More recently, the Veteran was afforded another VA joints examination in September 2014.  On range of motion testing, he exhibited right knee flexion to 140 degrees and full extension to 0 degrees, without evidence of painful motion.  The Veteran was also able to perform repetitions without any additional limitation of motion.  Physical examination further revealed full muscle strength, and stability tests were all normal.  There was no evidence of patellar subluxation or dislocation.  Nor were flare-ups reported, and the examiner noted no functional loss in the right lower extremity.  Regarding functional impact on work, the examiner noted that the Veteran cannot perform lifting that requires repeated squatting; can walk one-half mile at one time and one mile during an 8 hour day; has no limit to sitting; is limited in standing to 30 minutes; and, has no limit on how long he can sit or stand during an 8 hour day.

Ongoing VA treatment notes dating through January 2016 generally show periodic right knee complaints, including complaints of pain, giving way, swelling, locking, and catching.  They further show that the Veteran was prescribed a right knee brace for pain and stability in September 2013.  He also remained relatively active throughout the entire period on appeal by walking, gardening, and playing golf.

In this case, separate ratings for the right knee have been assigned based on limitation/painful motion under Diagnostic Codes 5260 (prior to August 31, 2007) and 5258 (since August 31, 2007), and instability under Diagnostic Code 5257.  As noted above, separate ratings are permitted simultaneously and take into consideration the diagnosis of arthritis of the right knee as part and parcel of those ratings.


      A.  Instability

Regarding instability, the Veteran has reported instability of the right knee and he is competent to make that report.  Indeed, instability was shown on the November 2008 examination and the VA outpatient records show the Veteran's complaints in that regard.  However, instability was not objectively shown on VA examinations in April 2007, June 2010, October 2013, April 2014, and September 2014.  Moreover, in November 2008, when instability was shown, the examiner described the laxity as "slight."  Otherwise, the right knee has been generally stable.  When tested during VA examinations, and during VA treatment, including in November 2011, the knee was stable to varus, valgus, anterior, posterior, and/or McMurray's tests.  

Additionally, although the Veteran asserted that he fell at least two times per year in 2009, on VA examination in June 2010, the examiner noted that the knee was stable.  At no time was subluxation shown.  In September 2013, the Veteran was prescribed a right knee brace to manage pain/swelling and improve knee stability.  However, no instability was found on October 2013 VA examination.  Similarly, the Veteran reported during February 2015 VA treatment that his knees give out on him and he falls.  However, as noted, there is limited objective evidence of instability, and the Board further notes that the Veteran has a number of other service- and non-service-connected disabilities that affect his right lower extremity and balance.  For example, treatment records dating from as early as September 2007 show that, in the right lower extremity, the Veteran has had osteoarthritis of the tibiotalar joint and subtalar joint, Lisfranc injury, peripheral neuropathy, right Charcot foot, symptomatic hammertoes, Achilles tendinopathy, a bunion, right foot drop, severe right ankle instability, and a leg length discrepancy with overcorrection at times.  Indeed, during VA treatment in February 2010, it was believed that "a lot of his balance problems are due to his peripheral neuropathy," and in August 2010, it was suggested that the Veteran follow up for balance problems with his primary care for a differential diagnosis; notably, balance problems were not attributed to any right knee instability.  

In any event, the Board finds that the objective medical findings are more probative than the Veteran's subjective statements, and the objective evidence shows any right knee instability to be slight.  Thus, the Board finds that the Veteran's right knee instability more nearly approximates the 10 percent level, rather than a higher 20 percent level as the objective evidence instability shown is more nearly slight than moderate.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted at any time during the period on appeal. 

	B.  Right Knee Arthritis Prior to August 31, 2007

Turning to limitation of motion, the Veteran does not meet the diagnostic criteria for the assignment of a higher rating for limitation of motion during the appeal period prior to August 31, 2007.  During that period, the Veteran did not have limitation of right knee flexion of 30 degrees or less or the functional equivalent thereof; thus, a higher rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In April 2007, flexion was to 120 degrees even with pain at that end range.  Similarly, the Veteran did not exhibit limitation of right knee extension to a compensable degree prior to August 31, 2007; on the contrary, right knee extension was full to zero degrees in April 2007 without pain.  Therefore, a higher rating is not warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Since the Veteran had pain on motion, consistent with 38 C.F.R. § 4.59, a 10 percent rating for limitation/painful motion on flexion has been assigned.  However, even considering the Veteran's complaints of pain, his right knee was not limited to anywhere near 30 degrees of flexion, or 15 degrees of extension.  Indeed, compensable limitation of motion was not shown.  Thus, a higher rating is not warranted based on limitation of flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-5259, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage. The Veteran has not undergone this type of surgery and there is no indication of record suggesting such. 

Nor does the evidence support a higher rating under any other diagnostic code for the period prior to August 31, 2007, as there is no evidence of ankylosis; dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion; or malunion of the tibia or fibula with moderate knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes, 5256, 5258, 5262.  Indeed, the April 2007 VA examination report is silent for any of the foregoing symptoms, with the exception of pain, or findings consistent with moderate knee disability.  Even considering the evidence of a meniscal tear shown on MRI on August 31, 2007, when presuming for arguments sake that such was present during the period prior to August 31, 2007, the evidence does not show frequent episodes of locking and effusion to warrant a higher 20 percent rating during that period.  Similarly, notwithstanding that the record does not show malunion of the tibia or fibula, during the April 2007 VA examination, there was full muscle strength, full extension, and flexion limited to no worse than 120 degrees in the right knee, which the Board finds to weigh against a finding of moderate disability.  Thus, the Board finds that a higher rating is not warranted under any other diagnostic codes for the period prior to August 31, 2007.  

	C.  Right Knee Arthritis Since August 31, 2007

The Veteran's right knee disability is rated as 20 percent disabling for the period since August 31, 2007, under Diagnostic Code 5258 for dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  That diagnostic code provides for a maximum 20 percent rating and thus, cannot serve as the basis for a higher rating for the period since August 31, 2007.  Moreover, limitation of motion is a relevant consideration under Diagnostic Code 5258, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See VAOPGCPREC 9-98.  Thus, separate ratings are not warranted under Diagnostic Code 5258 and Diagnostic Codes 5260 or 5261.  

Nor do Diagnostic Codes 5260 or 5261 provide for higher ratings in this instance, as the evidence does not show right knee flexion limited to 15 degrees or extension limited to 20 degrees.  On the contrary, VA examinations in November 2008, June 2010, October 2013, April 2014, and September 2014 show right knee extension to no worse than 10 degrees, and flexion limited to no worse than 110 degrees, with pain at 90 degrees and a report of limitation to 90 digress during flares.  Even considering the Veteran's reports of pain and flare-ups with additional limitation of right knee flexion to 90 degrees, the right knee does not even approach flexion limited to 15 degrees or extension limited to 20 degrees to warrant a higher 30 percent rating.  Thus, a higher rating is not warranted for the right knee under Diagnostic Codes 5260 or 5261 based on limitation of flexion or extension.

The Board also notes that assigning the Veteran separate ratings for limitation of right knee extension and flexion under Diagnostic Codes 5260 and 5261, instead of rating the disability under Diagnostic Code 5258, does not provide for a higher rating.  In this regard, the evidence shows at worst noncompensable but painful limitation of flexion in the right knee, warranting a 10 percent rating for painful flexion under Diagnostic Code 5260.  The evidence also shows, at worst, extension limited to 10 degrees (notably on, but not before June 2, 2010), consistent with a 10 percent rating under Diagnostic Code 5261.  Thus, combining those two ratings for the right knee results in the same 20 percent rating, and only from June 2, 2010, when compensable limitation of extension was shown.  Therefore, there is no advantage to rating the Veteran's right knee separately under Diagnostic Codes 5260 and 5261 instead of Diagnostic Code 5258 for limitation of motion.

The Board further notes that it has considered the Veteran's various statements regarding the difficulty he experiences with walking, standing, climbing stairs, and performing chores.  It has also considered his subjective symptoms, including constant pain, instability, popping, grinding, locking, and decreased range of motion, as well as his use of a cane and a brace, when determining what disability rating is appropriate.  However, the Board concludes that the objective medical findings of record are of greater probative value than the Veteran's lay assertions, and that the ratings assigned for the entire period under review adequately address his symptomatology.  Indeed, while the Veteran reports severe symptoms at times, he is shown in the record to have remained quite active despite his right knee disability.  For instance, he reported walking daily or weekly, to include from 1.5 miles to between three and four miles, in March 2011 and January 2012.  In April 2012, he reported walking nine miles to help with his blood sugar.  In July 2013 he reported that he does his own shopping, cleaning, cooking, and laundry, and in May 2014 and July 2014, he reported gardening sometimes daily.  Notably, throughout the record and as recently as September 2015, the Veteran reports that he golfs regularly.  Most recently, in January 2016, the Veteran reported that he continues to exercise daily and would like to go snowshoeing that winter.  Thus, despite his functional complaints, the Veteran has been able to be productive and active throughout the entirety of the appeal period.

Absent evidence of right knee flexion limited to 15 degrees or extension limited to 20 degrees, even considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning a higher schedular rating under the General Rating Formula in excess of the currently-assigned 20 percent disability rating assigned for the Veteran's right knee arthritis. See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition, the Board has considered the application of other alternative codes, but finds that Diagnostic Code 5256 (ankylosis), 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities due to his service-connected right knee disorder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

      D.  Scarring

Also for consideration is whether the scar of the right knee warrants a separate compensable rating.   While the RO did separate out the right knee scar in an April 2015 rating decision, it granted a noncompensable rating effective July 10, 2013.

There was a change in the criteria for rating scars after the Veteran filed his increased rating claim.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  At the time the Veteran filed his claim, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Higher ratings were warranted under Diagnostic Code 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, and scars could be rated based on limitation of function of the affected part under Diagnostic Code 7805.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating. Note 3 to Diagnostic Code 7804 provides that scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive a rating under Diagnostic Code 7804 when applicable.  The revised Diagnostic Code 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code. 

Here, there is no basis for a separate compensable rating for the Veteran's right knee scar.  On various examinations, including a recent VA scars examination in April 2014 and a September 2014 knee examination, the right knee scar was described as no bigger than 25 centimeters in length by 1 centimeters in width.  It is hypopigmented brown, but is otherwise asymptomatic including being nontender, nonpainful, not unstable, and not deep.  Given the descriptions of the scar and lack of any current symptoms other than color, the Board finds that a separate rating for the Veteran's right knee scar is not warranted.

      E.  Extraschedular Ratings

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and subjective symptoms, and provide for additional or more severe symptoms than currently shown by the evidence, such as right knee flexion limited to 15 degrees or less, extension limited to 20 degrees or less, or more severe instability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the Veteran's symptoms and the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe his disability picture.  Indeed, in an August 2015 opinion, the Director of Compensation Services found that extraschedular ratings are not warranted for the right knee disability based on limitation of motion or instability.  

Furthermore, while the Veteran has asserted severe right knee symptoms, including symptoms not specifically contemplated by the rating schedule such as popping and grinding, the Board notes that the Veteran has remained relatively active throughout the entire period on appeal.  Notably, the Veteran has been able to maintain his activities of daily living despite, as reported in December 2008, living in a three-level condominium with the bedroom downstairs, the living room on the middle floor, and the kitchen upstairs, likely requiring significant stair use.  In March 2011, the Veteran also reported walking 1.5 miles daily with improved knee pain with the use of an arthrosis.  In January 2012, the Veteran reported walking 3-4 times per week for exercise and stated he is able to walk without pain due to an arthrosis.  In April 2012, he walked nine miles in one day and, while he reported foot pain from that activity, he did not offer right knee complaints at that time.  In May and July 2014, he reported gardening and walking, and in October and November 2014 he reported playing golf a lot.  In April 2015 he described an incident during which he was searching for golf balls in the bushes with friends, and in September 2015 he stated he is still golfing regularly.  In January 2016, he reported that he "[c]ontinues to exercise regularly.  He wants to go snowshoeing this winter."  Thus, despite his claimed right knee symptoms, the Veteran has been able to maintain an active lifestyle.

Moreover, as discussed above, the Veteran has several other disabilities affecting his lower extremities, including non-service-connected peripheral neuropathy, which have been shown to impact his balance and ambulation.  There is also no evidence of hospitalizations due to the right knee disability or marked interference with employment during the period on appeal.  To the extent that the Veteran now reports that his right knee disability interfered with his work in the past, the medical evidence of record from the time the Veteran was employed, including treatment records dating from 1999 to around 2003, shows the Veteran to be very active, particularly with golf, and to have been on his feet a lot for work.  Notably, in January 2000 it was noted that "[h]e does not have in particular knee problems," and in April 2002, he denied having any difficulty ambulating. 

The Board acknowledges that the claim for a TDIU is being remanded.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Thun, 22 Vet. App at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  Thus, further remand of the right knee claim is not required, as the Board finds that the rating criteria are adequate and that an extraschedular rating is not warranted. 

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for right knee instability for the entire period on appeal.  Further, prior to August 31, 2007, the preponderance of the evidence is against a rating in excess of 10 percent for right knee arthritis and, as of August 31, 2007, the preponderance of the evidence is against a rating in excess of 20 percent for right knee arthritis.  

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

A rating in excess of 10 percent for right knee instability is denied.

For the period prior to August 31, 2007, a rating in excess of 10 percent for residuals of right knee trauma with arthritis based on limitation of motion is denied.

For the period since August 31, 2007, a rating in excess of 20 percent for residuals of right knee trauma with arthritis based on limitation of motion is denied.


REMAND

The Board finds that further remand of the TDIU claim is necessary.   

The Veteran claims that he is unemployable due to his service-connected disabilities generally.  The record shows that service connection was newly established for a number of additional disabilities in an April 2015 rating decision, including right hip, left knee, and left ankle disabilities.  However, no opinion has yet been obtained regarding the impact of those additional disabilities on the Veteran's employability.  Thus, a new opinion is necessary.  Notably, as a result of the April 2015 rating decision, the Veteran now meets the schedular requirements for a TDIU effective July 10, 2013.

Next, the Board previously remanded the TDIU claim in March 2015 for referral to the Director of Compensation and Pension Service for consideration on an extra-schedular consideration under 38 C.F.R. § 4.16(b).  While a determination was previously made by the Director in May 2014 that an extraschedular TDIU was not warranted, the Director did not consider April 2014 and September 2014 examinations.  Therefore, pursuant to the Board's remand, a new opinion was obtained in August 2015.  However, while the Director considered the April 2014 and September 2014 VA examinations as requested, he offered only an opinion regarding the right knee claims.  An additional opinion regarding TDIU on an extraschedular basis considering the Veteran's service-connected disabilities is needed.  Thus, remand is necessary to comply with the prior remand directives.  However, given that the Veteran now meets the schedular requirements for a TDIU effective July 10, 2013, the period for extraschedular consideration dates prior to July 10, 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2013 VA examiner or, if unavailable, to another qualified examiner.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his service connected disabilities.  If a new examination is deemed necessary, one should be scheduled. 

The examiner should thereafter comment on the functional impairment caused solely by the Veteran's service-connected disabilities.  When offering the opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities. 

The examiner is advised that the Veteran is currently service-connected for the following disabilities: (1) residuals of a fracture and dislocation of the right ankle with traumatic arthritis, evaluated as 20 percent disabling; (2) residuals of right knee trauma with arthritis, evaluated as 20 percent disabling; (3) right knee instability, evaluated as 10 percent disabling; (4) left hip strain with trochanteric bursitis, evaluated as 10 percent disabling; (5) right hip strain, impairment of the thigh, evaluated as 10 percent disabling; (6) left ankle collateral ligament strain, evaluated as 10 percent disabling; (7) pterygium, right eye, evaluated as noncompensable; (8) deviated septum, evaluated as noncompensable; (9) renal lithiasis, evaluated as noncompensable; (10) laceration of scar of scalp, evaluated as noncompensable; (11) pilondial cyst, evaluated as noncompensable; (12) plantar warts, evaluated as noncompensable; (13) right hip strain with limitation of extension, evaluated as noncompensable; (14) right hip strain with limitation of flexion, evaluated as noncompensable; (15) right knee scar, evaluated as noncompensable. 

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies). If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered. 

2.  After completion of the above, refer the claim for a TDIU for the period prior to July 10, 2013 to the Director of Compensation and Pension Service for an extra-schedular consideration under 38 C.F.R. § 4.16(b).   

3.  After all further development necessary is completed, the AOJ should readjudicate the TDIU claim.  If any portion of the appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


